STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

                                                                                    FILED
In re M.P.                                                                     February 7, 2020
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
No. 19-0509 (Mingo County 18-JA-105 and 18-JA-106)                                  OF WEST VIRGINIA




                               MEMORANDUM DECISION



         Petitioner Mother A.T., by counsel Susan J. Van Zant, appeals the Circuit Court of Mingo
County’s April 24, 2019, order accepting her voluntary relinquishment of her parental rights to
M.P.1 The West Virginia Department of Health and Human Resources (“DHHR”), by counsel S.L.
Evans, filed a response in support of the circuit court’s order. The guardian ad litem, Marsha
Webb-Rumora, filed a response on behalf of the child also in support of the circuit court’s order.
Petitioner filed her “Supplemental Statement Pursuant to Order of the West Virginia Supreme
Court of Appeals” on November 8, 2019.2 On appeal, petitioner argues that the circuit court erred
in failing to rule upon her request for post-termination visitation in its April 24, 2019, order.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.



       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
       2
         Petitioner’s appeal originally concerned post-termination visitation with two children,
H.P. and M.P. The DHHR placed H.P. with petitioner’s sister, but placed M.P. with his biological
father. Upon review of the circuit court’s “Post Relinquishment Agreed Order Regarding
Visitation” entered on August 23, 2019, the Court issued an order requiring that petitioner submit
a statement as to whether her appeal was moot. Petitioner responded that the order resolved “issues
of visitation between [petitioner] and H.P.,” but did not address visitation between petitioner and
M.P. As such, H.P. is not at issue on appeal.
                                                  1
         Given that petitioner’s lone assignment of error concerns the circuit court’s failure to
address her request for visitation with the child following her voluntary relinquishment of parental
rights, a detailed recounting of the specific facts of the conditions of abuse and neglect giving rise
to the petition’s filing is unnecessary. Briefly, we note that the DHHR’s petition, filed in November
of 2018, contained allegations of substance abuse, domestic violence, and an incident in which
petitioner was arrested for driving while under the influence of drugs after she crashed her vehicle
with the child inside. Further, after petitioner made certain admissions during a contested
adjudicatory hearing in January of 2019, the circuit court adjudicated petitioner as an abusing
parent.

         Similarly, as petitioner does not challenge the circuit court’s acceptance of her voluntary
relinquishment of parental rights to the child, it is sufficient to note that the circuit court accepted
the relinquishment in its April 24, 2019, dispositional order. Although this is the order on appeal
to this Court, we nonetheless recognized the later entry of the circuit court’s “Post Relinquishment
Agreed Order Regarding Visitation” and the possibility that the entry of this order mooted
petitioner’s appeal. Apparently recognizing that “[t]he [d]ispositional [o]rder entered April 24,
2019[,] did not make any provisions for post-relinquishment visitation for [petitioner] and her
child,” the circuit court entered this agreed order in an attempt to remedy that oversight. However,
the order explicitly referred to petitioner’s “child,” as opposed to children, and granted “discretion
with respect to contact and visitation” to “the guardian of [H.P.]” As noted above, H.P. was another
child at issue below who is not at issue in this appeal. As such, the record shows that, despite the
entry of an order to correct the circuit court’s earlier failure to rule on petitioner’s request for
visitation with both of her children subsequent to her voluntary relinquishment, the circuit court
has still failed to rule on the issue of petitioner’s continued visitation with M.P. It is from the April
24, 2019, dispositional order that petitioner appeals.3

        On appeal, petitioner argues that the circuit court erred in failing to address her request for
post-termination visitation with the child in both its April 24, 2019, dispositional order and its
subsequent order regarding ongoing visitation. Upon our review of the record, we agree. We have
held that
                 “[w]hen parental rights are terminated due to neglect or abuse, the circuit
        court may nevertheless in appropriate cases consider whether continued visitation
        or other contact with the abusing parent is in the best interest of the child. Among
        other things, the circuit court should consider whether a close emotional bond has
        been established between parent and child and the child’s wishes, if he or she is of
        appropriate maturity to make such request. The evidence must indicate that such
        visitation or continued contact would not be detrimental to the child’s well being
        and would be in the child’s best interest.” Syllabus Point 5, In re Christina L., 194
        W.Va. 446, 460 S.E.2d 692 (1995).

Syl., In re Alyssa W., 217 W. Va. 707, 619 S.E.2d 220 (2005).

         Here, the record affirmatively shows that the circuit court acknowledged its failure to rule
on continued visitation and attempted to rectify that oversight in its subsequent order regarding
visitation. In the subsequent order, the circuit court made findings only in regard to H.P. and made

        3
            The permanency plan for M.P. is to remain in his nonabusing father’s custody.
                                                   2
absolutely no reference to now ten-year-old M.P. As such, we agree with petitioner’s claims that
the circuit court erred in not addressing visitation with regard to M.P.

        For the foregoing reasons, we remand this matter to the circuit court for the entry of an
order addressing post-termination visitation with M.P. Given that we find no substantive error in
the circuit court’s April 24, 2019, dispositional order, beyond the fact that it did not include a
ruling on the issue of visitation, vacation is not warranted and the order is hereby affirmed.

                                                 Affirmed and remanded for further proceedings.

ISSUED: February 7, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                3